Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

Claim Objection
6. 	Claims 4 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 & 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noridomi (Pub No. 20170004354), in view of Kitaura (Pub No. 2015/0154461), and further in view of Tamura et al (US Pub 2018/0307896, WO 2017064838). 
Regarding claim 1, Noridomi discloses a looking away determination device comprising: a memory configured to store instructions (Para. 37: Memory); and a processor configured to execute the instructions (Para. 37) to: Calculated a proportion of an image in which a face having a degree of certainty equal to or greater than a threshold value is not shown with respect to a plurality of images obtained by imaging the driver (Para. 37: determines whether or not the driver is looking aside while driving based on the face direction information) & (Para. 61-63: Face direction detection based on the face angle) & (para. 8 & 80-81: Degree of certainty[Wingdings font/0xE0]whether or not reliability information is greater than a threshold) & (Fig. 10: S2 & S4-Realibility not greater than threshold), the degree of certainty serving as an index of face likeness (Para. 55-57: Face reliability evaluation and comparing face image to determine reliability. Para. 62: Face likeness-Face image compare and determine if image is correct image); determined that the driver is in a looking away state when the calculated proportion is equal to or greater then a predetermined value (Para. 56: Looking way determine-Profile detect based on a predetermine value) & (Para. 5: Looking away-Profile) & (Para. 103: looking away determine based greater threshold value) and the threshold value based on a degree of certainty of a face shown in an image (Para. 8: Face image detection based on reliability is greater than a first threshold value).
Noridomi is silent regarding update the threshold value based on a degree of certainty of a face shown in an image obtained by imaging the driver.  
Kitaura discloses update the threshold value based on a degree of certainty of a face shown in an image obtained by imaging the driver (Para. 167: A degree of certainty[Wingdings font/0xE0] confidence level lower- Low degree of certainty of the attentive watching state. Threshold updated based on face detection-confidence level threshold changed) & (Also See Para. 166 & 168) & (Fig. 31: Camera -91 taking image of the driver to estimate driver looking state (Para. 51) & (Fig. 7: Confidence level threshold).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use attentive watching state determining process of Kitaura’s disclosure with the face direction detection system, as taught by Noridomi. Doing so would have resulted in effectively determine the face direction based on image recognition threshold to control the driving device properly.

Tamura et al discloses a face detection system capture image obtain at a plurality of different timing (Abstract & Para. 27 & 59: Continuously captured images in time series).
At the time of filling, it would have been obvious to capture multiple images in different time frame to preciously detecting a person face and reduce error in the facial detection system.  
Regarding claim 2, Noridomi remains as applied above and continue to discloses wherein the processor is configured to execute the instructions to: determine whether a face having a degree of certainty equal to or greater than the threshold value is shown in the image obtained by imaging the driver (para. 8 & 80-81: Degree of certainty[Wingdings font/0xE0]reliability information is greater than a threshold) & (Para. 37: Face detection from an image of the driver).  
Regarding claim 3, Noridomi discloses a looking away determination system comprising: the looking away determination device and a camera that obtains the plurality of images by imaging (Abstract & Para. 32 & 37: Driver face detection based on camera images).
Noridomi is silent regarding updating comprises updating the threshold value based on a statistical value of a degree of certainty of a face appearing in a plurality of images captured in a period from a time before a current time to the current time.  
Kitaura discloses updating comprises updating the threshold value based on a statistical value of a degree of certainty of a face appearing in a plurality of images captured in a period from a time before a current time to the current time (Para. 167: A degree of certainty[Wingdings font/0xE0] confidence level lower- Low degree of certainty of the attentive watching state. Changed threshold) & (Para. 166-168) & (Fig. 31: Camara-91 taking image of the driver multiple times & Para. 239: face appearing in a plurality of images captured in a period from a time before a current time to the current time).
At the time of filling, it would have been obvious to use face image to determine the driver’s looking away state to assist the driving. 
Regarding claim 6, Noridomi is silent regarding updating the threshold value based on the statistical value comprises increasing the threshold value when the degree of certainty of the face shown in the obtained image is equal to or greater than the threshold value and the statistical value is greater than the threshold value.  
Kitaura discloses updating the threshold value based on the statistical value comprises increasing the threshold value when the degree of certainty of the face shown in the obtained image is equal to or greater than the threshold value and the statistical value is greater than the threshold value (Para. 167: Threshold updated based on face detection static value) & (Para. 166 & 168).
At the time of filling, it would have been obvious to use face image threshold value to determine face of the user to provide instruction to the user device.
Regarding claim 7, Noridomi is silent regarding updating the threshold value based on the statistical value comprises not changing the threshold value when the degree of certainty of the face shown in the obtained image is equal to or greater than the threshold value and the statistical value is lower than the threshold value.  
Kitaura discloses updating the threshold value based on the statistical value comprises not changing the threshold value when the degree of certainty of the face shown in the obtained image is equal to or greater than the threshold value and the statistical value is lower than the  (Para. 230: Second confidence level threshold value may be the same) & (Para. 166, 167, 168).
At the time of filling, it would have been obvious to use threshold value to determine the confidence level of the judgement by the device.
Regarding claim 8, Noridomi discloses a looking away determination system comprising: the looking away determination device and a camera that obtains the plurality of images by imaging (Abstract & Para. 32 & 37: Driver face detection based on camera images).
Regarding claim 11, Noridomi discloses the determine of the fac image (Abstract). 
Noridomi is silent regarding updating is in parallel with the determining. 
Kitaura discloses updating is in parallel with the determining (Para. 167: A degree of certainty[Wingdings font/0xE0] confidence level lower- Low degree of certainty of the attentive watching state. Threshold updated based on face detection. Therefore, face detection and updates are parallel).
At the time of filling, it would have been obvious to use face image to determine the driver’s looking away state to assist the driving. 
Regarding claim 9, Claim 9 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 10, Claim 10 corresponds to claim 1 and is analyzed accordingly.





CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you 

/MD K TALUKDER/            Primary Examiner, Art Unit 2648